Citation Nr: 1749779	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-38 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder prior to August 27, 2014, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis, prior to December 19, 2011.

3.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity secondary to compression fracture with degenerative disc disease (DDD).

4.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity secondary to compression fracture with DDD.



REPRESENTATION

Appellant represented by:	Heather Van Hoose, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to February 1981 and from September 1987 to June 1989.  The Veteran also had additional service in the Army National Guard and Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013, October 2014, and January 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In February 2016, the Board remanded the matter for additional evidentiary and procedural development.  

The Board notes that its February 2016 remand characterized the issues on appeal as including entitlement to initial disability ratings in excess of 10 percent for radiculopathy of the right and left lower extremities, although a January 2016 rating decision had increased those initial ratings to 20 percent.  Because the maximum ratings were not assigned, the Board has continued to list those issues as reflected above.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

While the matter was in remand status, in a September 2016 rating decision, the RO granted a total rating based on individual unemployability due to service-connected disability, effective December 19, 2011.  In November 2016, the RO issued a Supplemental Statement of the Case addressing the issue of entitlement to TDIU prior to December 19, 2011, and the issue of entitlement to an increased rating for adjustment disorder.  

In a November 2016 letter, the Veteran's attorney responded by faxing a "Satisfied Letter" to the RO, indicating "Please accept this letter as formal notification that, the [Veteran] is satisfied with all pending appeals."  Accordingly, the Board has dismissed the issues of entitlement to higher ratings for adjustment disorder and TDIU below.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).

Because the issues of entitlement to initial ratings in excess of 20 percent for radiculopathy of the lower extremities had not been included in the November 2016 Supplemental Statement of the Case, in an August 2017 letter, the Board contacted the Veteran's attorney to clarify whether the Veteran wished to withdraw or proceed with the appeal concerning the issues of "peripheral neuropathy [sic]."  The Board explained that if the Veteran wished to withdraw his appeal of these issues, a written withdrawal was needed.  The Veteran's attorney failed to respond to the letter.  Thus, the Board will proceed with action on the appeal as to those issues.  

The Board notes that in October 2015, the Veteran testified at Board videoconference hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the record on appeal.  In a May 2017 letter, the Board advised the Veteran that he was entitled to an additional Board hearing, as the Veterans Law Judge who had conducted the October 2015 hearing was no longer available to decide the claim.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016) (providing that the Veterans Law Judge who conducts a hearing shall participate in making the final determination on the claim).  In July 2017, the Veteran's attorney responded that the Veteran did not wish to attend another Board hearing. 

The issues of entitlement to higher initial ratings for left and right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that a withdrawal of the appeal is requested with respect to the issues of entitlement to a higher initial rating for adjustment disorder and TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issues of entitlement to a higher initial rating for adjustment disorder and TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in response to a September 2016 rating decision awarding a total rating based on individual unemployability due to service-connected disability, effective December 19, 2011, and a November 2016 Supplemental Statement of the Case addressing the issues of entitlement to TDIU prior to December 19, 2011, and the issue of entitlement to an increased rating for adjustment disorder, the Veteran's attorney submitted a written statement indicating that the Veteran was now satisfied with all pending appeals.  

The Board finds that the statement of the Veteran's attorney is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. §20.204 (2016).  Under these circumstances, the issues of entitlement to a higher initial rating for adjustment disorder and TDIU are no longer within the Board's jurisdiction and are dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  As the Veteran has clearly withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed with respect to the issue of entitlement to initial disability rating in excess of 30 percent for adjustment disorder, prior to June 12, 2013.

The appeal is dismissed with respect to the issue of entitlement to an initial disability rating in excess of of 50 percent for adjustment disorder, from June 12, 2013.

The appeal is dismissed with respect to the issue of entitlement to a TDIU prior to December 19, 2011.


REMAND

The February 2016 Board remand instructed the RO to issue a Statement of the Case for the issues of entitlement to higher initial ratings for right and left lower extremity peripheral neuropathy, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A review of the record shows that the RO has not yet complied with these remand instructions.  Thus, another remand is necessary.  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his attorney with a Statement of the Case regarding the claims for initial ratings in excess of 20 percent for radiculopathy of the right and left lower extremities.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If the Veteran perfects his appeal and the benefit remains denied, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


